Citation Nr: 0213380	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1979 to December 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  In pertinent part, the decision denied 
service connection for a major depressive disorder.  The 
Board remanded that claim for additional development in 
January 2001.  The RO subsequently completed the requested 
development to the extent possible.  The claim has now been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
her claim, the evidence necessary to substantiate her claim, 
and what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.

2.  The preponderance of the evidence shows that a depressive 
disorder was not manifested during service or within a year 
after service, and did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed her 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  She was afforded a 
VA psychiatric examination.  The RO attempted to obtain all 
relevant evidence identified by the veteran.  The record 
includes her service medical records.  Although the veteran 
has reported having post-service counseling, she did not 
reply to letters from the RO requesting her assistance in 
obtaining such records.  In addition, she failed to reply to 
requests that she provide details regarding her claimed 
stressors in service.  The Board finds that another VA 
examination is not required under 38 U.S.C.A. § 5103A(d) for 
the purpose of determining whether there the veteran's 
current psychiatric disorder may be associated with incidents 
in service as those claimed incidents are unverified and the 
appellant has failed to assist the VA in attempting to verify 
them.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Background Information

The veteran's service medical records do not contain any 
records of treatment for a psychiatric disorder.  Although a 
service medical record dated in October 1979 indicates that 
she had amenorrhea which was probably secondary to 
psychogenic origin, a psychiatric disorder was not diagnosed.  
The report of a medical examination conducted in November 
1981 for the purpose of her separation from service shows 
that psychiatric evaluation was normal.

The veteran filed her original claim for disability 
compensation with the VA in September 1998.  On her claim 
form, she requested compensation for disabilities including 
post-traumatic stress disorder.  She did not report having 
had any treatment for that or any other psychiatric disorder.  

The RO wrote to the veteran in October 1998 and requested 
that she send evidence showing that her disabilities had been 
treated since service.  She was also requested to complete 
and return a post-traumatic stress disorder questionnaire.  
The claims file does not contain any reply to those requests.  

The veteran was afforded a psychiatric examination by the VA 
in February 1999.  The report shows that her chief complaint 
was of being stressed all the time.  It was noted that she 
had not sought treatment at any VA facility.  She reported 
that during the military she had traumatizing sexual 
experiences.  It was noted that her reports were somewhat 
vague.  She stated that she had never had any inpatient or 
outpatient treatment for a psychiatric illness.  She reported 
that symptoms began immediately after her discharge from 
service.  She said that she had insomnia and feelings of 
shame.  It was noted that she was divorced, and that she had 
been a battered wife.  She was employed as a clerk.  On 
mental status examination, her mood was depressed.  The 
diagnosis was major depressive disorder.  

In a decision of May 1999, the RO denied service connection 
for both post-traumatic stress disorder and a major 
depressive disorder.  The veteran subsequently perfected this 
appeal.

The veteran testified before a hearing officer at the RO in 
September 1999.  She stated that during service she was 
subjected to sexual harassment and assaults, including rapes.  
She also stated that she had been having bouts of depression 
for a long time.  She said that she had been seen by 
counselors who felt that there was a correlation between her 
experiences in service and her depression.  She said that she 
had not had any psychiatric treatment in service.  

In January 2001, the Board confirmed the denial of the claim 
for service connection for post-traumatic stress disorder on 
the basis that no health care provider had ever diagnosed 
that disorder.  The Board remanded the claim for service 
connection for a depressive disorder in order to attempt to 
obtain the records from the counseling which the veteran had 
referred to during the hearing, and to obtain a comprehensive 
statement from the veteran regarding the reported incidents 
in service so that corroborating evidence such as police 
reports could be obtained.  

The RO wrote to the veteran in February 2001 and requested 
that she provide the information requested by the Board, but 
she did not respond.  The RO again wrote to the veteran in 
May 2002.  Again, however, she did not reply.  Therefore, the 
RO returned the case to the Board for further appellate 
review.  

IV.  Analysis

The veteran contends that service connection should be 
granted for a depressive disorder because she developed such 
a disorder as a result of sexual assaults and harassment 
during service. 

The veteran's service medical records are completely negative 
for complaints or diagnosis of a psychiatric disorder.  It 
was noted that she had no psychiatric disorder on separation 
exam.  

The earliest diagnosis of a psychiatric disorder was on the 
VA examination which was conducted many years after the 
veteran's separation from service.  Although the VA 
examination report contains a history given by the veteran of 
her major depression starting immediately after service, the 
fact that the veteran's own account of the etiology of her 
disability was recorded in this medical record is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses).  

In addition, it has not been shown that a depressive disorder 
developed after service as a result of any incident in 
service.  There is no medical evidence linking any current 
diagnosis to service.  The Board notes that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board 
concludes that a major depressive disorder was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.


ORDER

Entitlement to service connection for major depression is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

